COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               October 29, 2015
                              No. 10-14-00205-CR
                            CHRISTOPHER JASON HALL
                                      v.
                              THE STATE OF TEXAS
                                       
                                       
                        From the 220[th] District Court
                             Bosque County, Texas
                       Trial Court No. 06-11-14071-BCCR
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issue raised and finds no reversible error is presented.  Accordingly the trial court's judgment, signed on May 22, 2014 is modified to reflect the amount of fine imposed as $1,000 and the amount of restitution imposed as $2,400.  Credits for previously made payments, if any, will be applied to these amounts by the trial court clerk in the usual manner.  As modified, the trial court's judgment is affirmed.
A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
PER CURIAM
SHARRI ROESSLER, CLERK

By: ___________________________
							Nita Whitener, Deputy Clerk